Citation Nr: 1419874	
Decision Date: 05/05/14    Archive Date: 05/16/14

DOCKET NO.  10-15 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a lung disorder including chronic obstructive pulmonary disease (COPD) and emphysema.  

2.  Entitlement to service connection for acute arthritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant; Appellant's care giver




ATTORNEY FOR THE BOARD

John Francis, Counsel 


INTRODUCTION

The Veteran served on active duty from August 1961 to September 1965. 

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona. 

The Veteran testified at a hearing before the undersigned Veterans Law Judge sitting at the RO in March 2014.  A transcript of the hearing is associated with the Virtual VA electronic claims file.  

The Veterans Benefits Management System and Virtual VA paperless claims processing system do not contain additional evidence relevant to this appeal.    

The issue of service connection for acute arthritis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In March 2014, prior to the promulgation of a decision in the appeal, the Veteran withdrew an appeal of the denial of service connection for a lung disorder including COPD and emphysema.  




CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met. 
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 .  Withdrawal may be made by the appellant or by his or her authorized representative.  Id. 

The Veteran withdrew the appeal of a denial of service connection for a lung disorder in writing and on the record at the March 2014 Board hearing.  Accordingly, the Board does not have jurisdiction, and the appeal is dismissed.


ORDER

The appeal of the denial of service connection for a lung disorder including COPD and emphysema is dismissed. 


REMAND

A remand of the claim for service connection for acute arthritis is necessary for further development of the evidence to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(c), (d) (2013).

The Veteran served in the U.S. Marine Corps.  During his March 2014 Board hearing, the Veteran testified that he experiences low back pain and has been diagnosed with degenerative joint disease of the lumbar spine.  He contended that his acute arthritis was caused by an injury to his back in a fight in service in 1963.  

Service treatment records show that the Veteran sought treatment at a military clinic in August 1963 after being kicked in the back during a fight.  The Veteran reported low back pain and an inability to move his legs.  On examination, the clinician noted a mild but tender hematoma in the left lumbar area but no neurological deficits.  X-rays showed no fracture or dislocation.  The clinician prescribed cold and hot packs, medication, and temporary light duty.  Although the Veteran reported continued back pain four days later, a clinician noted no physical findings.  The Veteran did not report and military examiners did not observe any residual back abnormalities on physical examinations in January and September 1965.  

The Veteran reported to several clinicians and examiners that he worked after service for 30 years as a mover and moving truck driver.  The claims file contains records of occasional emergency room treatment at a private hospital in Dallas, Texas in 1997-98.  The Veteran reported the onset of back pain in September 1997 with no history of a back trauma.  The Veteran received treatment for back pain from several private physicians in Yuma, Arizona from November 2002 to April 2004.  An imaging study in October 2003 showed left sided sacralization at L5 and mild disc degeneration at L3/4 and L4/5.  The Veteran received VA outpatient care for low back pain at a facility in Dallas from July 2006 to January 2007 and at facilities in Tucson and Yuma thereafter.  The claims file contains VA outpatient records only through January 2010.   During his Board hearing, the Veteran reported that he continues to receive VA care in Arizona.  None of the medical care providers noted an injury in service, and the Veteran has not been provided a VA examination to address his contention.  

VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2)(West 2002), 38 C.F.R. § 3.159(c)(4)(i) (2013).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83.  Medically competent evidence is not required in every case to "indicate" that the claimant's disability "may be associated" with the claimant's service.  Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010).

Here, there is competent evidence of a current disability, the occurrence of a back injury in service, and competent lay evidence suggesting an association to service.  Therefore, a VA examination and opinion to address the possible association of the current disability to service is necessary to decide the claim.  

Further, VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody. 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Accordingly, the RO must request VA medical records from VA facilities in Tucson and Yuma pertaining to the Veteran that are dated from January 2010 to the present.  

Accordingly, the case is REMANDED for the following action:

1.  Request all records of the Veteran's medical care at VA facilities in Tucson and Yuma.  Associate the records received with the paper or electronic claims files. 

2.  Then, schedule the Veteran for a VA orthopedic examination of his lumbar spine and any other claimed arthritic joints.  Provide the examiner with the paper claims file and access to the electronic file.  Request that the examiner review the files and note the review in an examination report. 

Request that the examiner evaluate the Veteran's claimed acute arthritis of the lumbar spine, any other arthritic joints, and associated neurological symptoms and provide appropriate diagnoses for all chronic disabilities.  The results of any indicated imaging studies must be included or discussed in the report.

Request that the examiner provide an opinion whether any current chronic arthritic disabilities are at least as likely as not (50 percent probability or greater) caused or aggravated by the 1963 back injury in service or any other aspect of active service; or first manifested in service with a continuity of symptoms thereafter.  The examiner must comment on the relevance of the end-of-service physical examinations, post-service occupational activities, and the nature and onset of post-service symptoms reported by the Veteran or noted in private and VA medical records. 

If an opinion cannot be provided, the examiner must explain the reasons and what if any additional evidence would be necessary before an opinion could be rendered. The examiner must provide a rationale for the opinion 

3.  Then, review the Veteran's claims file and ensure that the foregoing development actions have been completed in full, and that no other notification or development action, in addition to those directed above, is required. If further action is required, it should be undertaken prior to further claims adjudication.

4.  Readjudicate the Veteran's claim for service connection for acute arthritis including consideration of all examination and treatment records associated with both the paper and electronic claims files.  If the benefit sought on appeal remain denied, provide the Veteran and his representative with a Supplemental Statement of the Case.  Allow an appropriate period of time for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


